Citation Nr: 0113024	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 016A	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).

3.  Entitlement to accrued VA compensation benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
1944 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) which found by a rating decision in 
April 1999 that the appellant, the veteran's surviving 
spouse, was not entitled to service connection for the cause 
of the veteran's death.  The RO also denied entitlement to 
DIC benefits under 38 U.S.C. § 1318 as well as entitlement to 
accrued benefits.

In an October 2000 rating decision, the RO denied the 
appellant's claim for nonservice-connected death benefits.  
The decision was not appeal to the Board.  As a result, it is 
not before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2000).


FINDINGS OF FACT

1.  A September 1997 rating decision denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal this decision.   

2.  Evidence received since the September 1997 denial of 
service connection for the cause of the veteran's death bears 
directly and substantially upon the specific matter under 
consideration.  The evidence received is not cumulative or 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The cause of the veteran's death was renal failure.

4.  The veteran's service connected injuries, which include 
residuals of shrapnel wounds, did not bear directly or 
indirectly on the cause of the veteran's death.

5.  The evidence of record does not show that the veteran was 
in receipt of compensation at the time of death for a 
service-connected disability that was rated totally disabling 
on either a schedular or unemployability basis for a period 
of 10 years immediately preceding death or that he was so 
rated for a period of not less than 5 years from the date of 
his discharge or other release from active duty.  Further, 
the veteran was not "hypothetically entitled" to be rated 
totally disabled on any basis.

6.  The appellant did not file a claim for accrued VA 
compensation benefits within one year of the veteran's death.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed, rendering the September 
1997 rating decision regarding service connection for the 
cause of the veteran's death final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156 (2000).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.310, 3.312 (2000).

4.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. § 1318 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.22 (2000), and as amended.

5.  There is no legal entitlement to accrued VA compensation 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The claimant is the veteran's surviving spouse.  In a 
February 1971 rating decision, the veteran was granted 
service connection for the residuals of a shrapnel wound to 
the back of his left shoulder, rated as 20 percent disabling, 
effective May 21, 1970. He was granted service connection for 
a scar to the forehead, evaluated as noncompensable, 
effective May 21, 1970.

In a June 1995 rating decision, the evaluation for residuals 
of a shell fragment wound to the left shoulder was increased 
to 30 percent, effective August 5, 1994.  

The veteran died on December [redacted], 1996.  A death certificate 
issued in February 1997 lists the cause of the veteran's 
death as renal failure.

In a September 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision that month.  She did 
not file a timely appeal to this decision. 

In May 1998, the RO received a note from a municipal health 
officer stating that the veteran's service-connected injuries 
hastened his death and contributed to it.  In July 1998, the 
claimant submitted a letter from the municipal health officer 
dated in October 1988.  That letter indicated that the 
veteran was suffering from blurred vision, essential 
hypertension, and pain in the left upper extremity.  

In July 1998, the claimant submitted another statement from 
the municipal health officer, dated that month, indicating 
that the veteran's service-connected shrapnel wounds 
contributed to and hastened the cause of his death.  

In September 1998, the claimant filed an additional claim for 
dependency and indemnity compensation, death pension and 
accrued benefits.  In April 1999, the RO denied service 
connection for the cause of the veteran's death, denied 
entitlement to accrued benefits, and denied entitlement to 
dependency and indemnity compensation.

In a January 2000 letter, the RO informed the appellant that 
she could submit new and material evidence showing that the 
veteran's death was linked to military service or she could 
submit a notice of disagreement on or before April 22, 2000.  
The RO notified her that its decision would become final in 
the absence of a timely appeal.

A January 2000 note, apparently from the municipal health 
officer, states that the veteran died of kidney failure.  
Although the handwritten note is not entirely legible, it 
appears to reflect that the veteran's shrapnel wounds 
contributed to kidney failure.  The physician stated that the 
presence of foreign objects in his body caused or contributed 
to kidney failure.

In a April 2000 report, a VA physician stated that pursuant 
to a review of the claims file, the veteran's left shoulder 
injury from a shrapnel wound incurred during World War II did 
not contribute to the development of renal failure.  It was 
stated that when trauma results in renal failure, the renal 
failure is always immediate.  It was further noted that the 
kidney failure was secondary to either hypertensive 
nephrosclerosis or diabetic nephropathy.

Analysis

As set forth above, the appellant's claim of service 
connection for the cause of the veteran's death was 
previously denied in a final September 1997 rating decision.  
An appeal was not initiated and that decision became final.  
See 38 C.F.R. §§ 20.200, 20.302 (2000).  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

The additional evidence consists of (1) an October 1988 
letter from the municipal health officer stating that the 
veteran was suffering from blurred vision, hypertension and 
pain in the upper left extremity; (2) a May 1998 note from 
the municipal health officer indicating that the veteran's 
service connected injuries contributed to or hastened his 
death; (3) a July 1998 letter from the municipal health 
officer reiterating his May 1998 contentions; (4) a January 
2000 letter from the municipal health officer stating that 
renal failure was exacerbated by the presence of foreign 
objects in the veteran's body; and (5) a June 2000 VA medical 
opinion stating that shrapnel wounds did not cause or 
contribute to a kidney failure.  The Board finds that it is 
new and material sufficient to reopen the claim for service 
connection for the cause of the veteran's death.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board must 
determine if the appellant has been given both adequate 
notice of the need to submit evidence or argument and to 
address that question at a hearing, and whether, if such 
notice has not been provided, the appellant has been 
prejudiced thereby.  Bernard, 4 Vet. App. at 393.  

In this case, over several years, the appellant has been 
provided with the pertinent laws and regulations regarding 
the issues now before the Board at this time.  She has been 
given the opportunity to review the evidence of record and 
submit arguments in support of her claims.  The appellant's 
statements have focused on the issues now before the Board, 
not whether new and material evidence has been submitted.  
Further, it is important to note that the statement of the 
case issued by the RO in March 2000 appears to address the 
issues before the Board on a de novo basis.  Thus, the RO 
itself has adjudicated these claims on their merits.  
Consequently, the Board finds the appellant would not be 
prejudiced by the adjudication of her claims at this time.  
As a result, there is no basis for additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claims on a de novo basis.

In evaluating this case as a whole, the Board must note that 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
VCAA, the Board finds that VA's duty to assist under both the 
new and old criteria have been fulfilled.  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified of 
all rating decisions and was supplied a statement of the case 
and supplemental statement of the case.  In September 1998, 
she was informed of the type of evidence necessary to support 
a DIC claim.  In January 2000, she was informed that she 
could reopen her claim of service connection for the cause of 
the veteran's death by submitting new and material evidence 
(which she has done).  The statement of the case and 
supplemental statement of the case provided the appellant 
with all the required information now required under the 
VCAA.  Accordingly, the VA has met its duty of notification 
to the appellant.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In June 2000, the RO obtained an opinion regarding 
whether the veteran's service-connected injuries could have 
caused or contributed to his death from kidney failure.  The 
appellant did not identify any records that she could not 
obtain on her own despite notice as to the evidence necessary 
to substantiate her claim.  Hence, any duty to assist has 
been fulfilled under the VCAA.

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding the issues 
now before the Board.  The RO has obtained all pertinent 
records regarding these issues and the appellant has been 
effectively notified of the evidence required to substantiate 
her claims.  There is no indication of existing evidence that 
could substantiate the claims that the RO has not obtained.  
The appellant has been fully advised of the status of the 
efforts to develop the record as well as the nature of the 
evidence needed to substantiate these claims in multiple 
communications from the RO.  She plainly shows through her 
statements and submissions of evidence that she understand 
the nature of the evidence needed to substantiate these 
claims.  As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)  Under the circumstances of this 
case, a remand would serve no useful purpose.  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United 
States Court of Appeals for the Federal Circuit has held that 
there is a considerable body of law that clearly imposed a 
duty on the Board to "analyze the credibility and probative 
value of evidence sua sponte."   The Federal Circuit flatly 
rejected argument that would have emasculated the Board's 
inherent fact-finding authority.  Madden v. Brown, 125 Fed. 
3d 144, 1480-81 (Fed. Cir. 1997).  In this case, the Board 
understands that it does not have the medical expertise to 
either diagnose a condition or associate a condition to 
active service or to the veteran's death.  However, it does 
have the authority to review the medical evidence of record 
and make determinations regarding the probative value of the 
medical evidence.

Regarding the medical evidence submitted by the appellant, 
the October 1988 letter from the municipal health officer 
enumerates several of the veteran's health-related concerns.  
However, it does not provide relevant information regarding 
the cause of his death.  The May 1998 and July 1998 letters 
from the municipal health officer indicate that his service-
connected shrapnel wound injuries contributed to renal 
failure.  However, no explanation for that conclusion is 
provided.  The January 2000 letter from the municipal health 
officer indicates that the presence of foreign objects in his 
body contributed to or caused kidney failure.  However, there 
is no explanation as to how or why decades-old shrapnel 
wounds could cause or contribute to kidney failure.  Based on 
a review of these reports, the Board finds that they are 
entitlement to extremely limited probative value.

The June 2000 VA opinion regarding the cause of the veteran's 
death explains that the renal failure that caused his death 
was secondary to hypertensive nephrosclerosis and/or diabetic 
nephropathy.  Moreover, the VA physician explained that when 
trauma causes renal failure, it is immediate.  The Board 
finds this medical opinion is entitled to great probative 
weight.  The VA opinion appears to be more thorough, 
plausible and cogent.  The VA opinion explains the likely 
causes of the veteran's renal failure and explains why his 
shrapnel wounds did not cause or contribute to it.  

Based on the above, the Board find that the most competent 
and probative evidence of record indicates that the veteran's 
service connected shrapnel injuries did not contribute, 
directly or indirectly, to his death.  The death certificate 
lists only renal failure as the cause of death.  Thus, this 
evidence also supports the denial of this claim.  In sum, 
because his service-connected injuries did not impact upon 
the immediate cause of death, the appellant's claim with 
respect to service connection for the cause of the veteran's 
death is denied.

Regarding the DIC claim, a claimant may receive DIC benefits 
in the same manner as if the death were service-connected, if 
not based on misconduct, under any one of the three following 
theories: (1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; (2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions; or (3) if, on 
consideration of the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable", the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (2000); see also Cole v. 
West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet. 
App. 260 (1999); Wingo v. West, 11 Vet. App. 307 (1998)

Consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet. 
App. 352, 357 (1997).  The Court more recently indicated that 
CUE under § 1318 must be specifically raised by the 
appellant.  Cole, supra.  Also, with respect to hypothetical 
entitlement to DIC benefits, the Court held that a claimant 
must set forth how, based on evidence in the claims file or 
under the VA's control at the time of veteran's death and law 
then applicable, the veteran would have been entitled to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole, supra.

At no time were the veteran's service-connected disabilities 
evaluated as 100 percent disabling.  Thus, the appellant is 
not entitled to DIC benefits under 38 U.S.C.A. § 1318.  Even 
under the Court's "hypothetically entitled to receive" 
theory, entitlement to DIC benefits under section 1318 would 
not be warranted as there is absolutely no evidence of record 
to show that, even had the veteran brought a claim more than 
10 years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his survivor 
to DIC benefits under section 1318.  Furthermore, the 
appellant has submitted no argument to this effect.  See 
Cole, supra (holding that, as to a section 1318 
"hypothetically entitled to receive" theory, a claimant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death); see also Marso, 
supra.  Based on the foregoing, the Board finds no 
entitlement to DIC benefits under 38 U.SC. 1318.

With regard to the claim of entitlement to accrued VA 
compensation benefits, the law and regulations governing 
claims for accrued benefits state that, upon the death of a 
veteran, his lawful surviving spouse may be paid periodic 
monetary benefits to which he was entitled at the time of his 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121 
(West 1991); 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 
Vet. App. 558, 560 (1996).

Application for accrued benefits must be filed within one 
year after the date of death; a claim for death pension, 
compensation, or dependency and indemnity compensation is 
deemed to include claim for accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2000).  In this case, the veteran died on 
December [redacted], 1996.  The appellant, his surviving spouse, did 
not file her claim for accrued benefits until September 1998, 
almost two years after the veteran's death.  As a result, she 
is not entitled to accrued benefits pursuant to section 5121.  
38 C.F.R. § 3.1000(c) (2000).  The Board recognizes that the 
RO did not address this matter in its March 2000 statement of 
the case.  However, the appellant is not prejudiced by such 
oversight.  See Bernard.  All relevant law and regulations 
were discussed in the April 1999 rating decision and the 
appellant received notice of that rating decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

The claim of entitlement to accrued VA benefits is denied.


		
John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

